Winborne, J.
This action is predicated upon a bailment for the mutual benefit of plaintiff and defendant. The relation of plaintiff and defendant, in respect thereto, is that of bailor and bailee. The action is founded on negligence. The question, therefore, is whether the evidence introduced by plaintiff, plus the facts stipulated by the parties, is sufficient to withstand a motion for judgment as of nonsuit. The trial judge did not think so, and so ruled. But this Court entertains a contrary view, and holds that it is sufficient to take the case to the jury.
The factual situation thus presented is so nearly identical with that in the case of Hutchins v. Taylor-Buick Co., 198 N.C. 777, 153 S.E. 397, the decision here turns upon the decision there. And the facts stipulated are not so complete as to justify a holding that, as a matter of law, the prima facie case, relied upon by plaintiff, is explained away.
Thus, as stated in the Hutchins case, “in the absence of some fatal admission or confession, as against a demurrer to the evidence, or motion to nonsuit, a prima facie showing carries the case to the jury.”
Hence on the authority of the case of Hutchins v. Taylor-Buick Co., supra, the judgment below is
Reversed.